Citation Nr: 1201658	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-08 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability as a residual of injuries.

2.  Entitlement to service connection for bilateral elbow disability, also as a residual of injuries.


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As support for his claims, the Veteran and his spouse testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge of the Board.

Because the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran cites several injuries during his military service as reasons he now has bilateral (right and left) shoulder and elbow disabilities.  In particular, during his August 2011 videoconference hearing he testified that he initially injured his right shoulder in November 2003 or thereabouts while providing "QRF" (Quick Reaction Force) for troops.  He said that he was taken to an aid station, treated with Motrin, and told to rest.  As concerning his left shoulder, he believes the disability now affecting it is mostly the result of simple "wear and tear" from life as a soldier in the military, but also from maneuvering about in 2005 during improvised explosive device (IED) attacks, including one in particular that exploded near his truck.

Regarding his elbows, he testified that he injured his left elbow in about the summer of 2000 while playing baseball when another soldier slid into him at second base.  He said he injured his right elbow during an IED attack on or about May 10, 2005.


In other testimony during his hearing, the Veteran added that he was seen in June or July 2006, so very shortly after his discharge from service in May 2006, for continued issues mainly with his right shoulder as a result of the injury in service.  He said that VA already has all of his post-service VA treatment records, that he has seen an occupational therapist since service, but that this therapist and his VA doctors have been unable to come up with diagnoses for his disabilities.

In reviewing his service treatment records (STRs), there are no clinical notes or entries pertaining specifically to either his shoulders or elbows, including concerning any injuries he may have sustained.  There are, however, records pertaining to an IED incident, as well as regarding his treatment for ankle injuries (which is when he says he also injured his shoulder).

His post-service VA outpatient records also confirm that, in March and May 2009, he referred to elbow and shoulder pain, although there were no associated objective findings or underlying diagnoses.

The Veteran's lay testimony is competent concerning his firsthand knowledge of a factual matter, so regarding the claimed injuries in service, especially to the extent they reportedly occurred in combat.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, even as a layman, he is competent to proclaim having experienced chronic pain and other symptoms since the alleged injuries in service, indeed, even absent any documentary evidence such as medical treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

During his August 2011 videoconference hearing, the Veteran and his representative made particular note of the fact that the Veteran has never had a VA compensation examination to ascertain all current diagnoses referable to his shoulders and elbows and for medical nexus opinions regarding the etiology of these claimed disabilities - but especially in terms of their potential relationship to the injuries and other trauma he alleges to have sustained while in the military, including in combat.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination of the Veteran's shoulders and elbows to:  1) first identify all current disabilities affecting his shoulders and elbows (i.e., provide underlying diagnoses to account for his complaints of chronic pain, etc.) and 2) if confirmed he has current bilateral shoulder and elbow disabilities, for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) these current disabilities are the result of the type of injuries or trauma he claims to have sustained while in service.


In this regard, the examiner must consider the Veteran's lay statements regarding these alleged injuries in service, both insofar as their occurrence and the symptoms (chronic pain, etc.) 
he purportedly has experienced during the years since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

To this end, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

The must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file to support conclusions.

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.


*The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

